                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                       SAN JOSE DIVISION

                                   6

                                   7     FAREED-SEPEHRY-FARD©,                            Case No. 17-cv-06577-BLF
                                   8                   Appellant,
                                                                                          ORDER DENYING APPELLANT’S
                                   9             v.                                       MOTION FOR RECONSIDERATION
                                                                                          AND APPELLANT’S MOTION TO
                                  10     U.S. TRUSTEE, et al.,                            STRIKE
                                  11                   Appellees.                         [Re: ECF 33, 39]
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are two related motions: Appellant’s Motion for Reconsideration of the
                                  14   Court’s Order Affirming the Bankruptcy Court’s Order Discharging Chapter 13 Trustee and Final
                                  15   Decree (ECF 32), see ECF 33; and Appellant’s Motion to Strike Appellees’ Opposition to
                                  16   Appellant’s Motion for Reconsideration (ECF 37), see ECF 39. Pursuant to Civil Local Rule 7-
                                  17   1(b), the Court finds Appellant’s motions suitable for submission without oral argument. For the
                                  18   reasons stated below, Appellant’s Motion to Strike (“MTS”) at ECF 39 is DENIED; and
                                  19   Appellant’s Motion for Reconsideration (“MFR”) at ECF 33 is DENIED.
                                  20     I.   BACKGROUND
                                  21          This action arose from Debtor/Appellant Fareed-Sepehry-Fard©’s appeal of the United
                                  22   States Bankruptcy Court’s Order Discharging Chapter 13 Trustee after Case Dismissal and Final
                                  23   Decree (“Discharge Order”). Notice of Appeal, ECF 1-4; Am. Notice of Appeal, ECF 18. The
                                  24   Bankruptcy Court discharged the Chapter 13 Trustee of the estate of Debtor/Appellant Fareed-
                                  25   Sepehry-Fard© (“Appellant” or “Fareed-Sepehry-Fard©”) and closed the case by entering the
                                  26   Discharge Order on October 16, 2017. See Discharge Order, ECF 1-4.
                                  27          Fareed-Sepehry-Fard© appealed that order to this Court naming the following Appellants:
                                  28   U.S. Bank National Association, as Trustee for Greenpoint Mortgage Trust Mortgage Pass-
                                   1   Through Certificates, Series 2007-AR2, Nationstar Mortgage LLC, Greenpoint Mortgage

                                   2   Funding, Inc., Capital One, N.A., Clear Recon Corp, Countrywide Home Loans, Inc., and Devin

                                   3   Derham-Burk, Trustee. Notice of Appeal; see also Am. Notice of Appeal. On August 27, 2018,

                                   4   the Court affirmed the Bankruptcy Court’s Discharge Order. See ECF 32. The present motions

                                   5   followed. The Court construes Appellant’s Motion for Reconsideration as being filed pursuant to

                                   6   Federal Rule of Civil Procedure 59(e). See MFR at 1 (“[a] motion for reconsideration is allowable

                                   7   under either Federal Rule of Bankruptcy Procedure 9023, which incorporates Federal Rule of Civil

                                   8   Procedure 59(e) . . .” and quoting Rule 9023).

                                   9    II.   LEGAL STANDARD
                                  10          A.    Civil Local Rule 7-5(a)
                                  11          Under Civil Local Rule 7-5(a), “[f]actual contentions made in support of or in opposition

                                  12   to any motion must be supported by an affidavit or declaration and by appropriate references to the
Northern District of California
 United States District Court




                                  13   record.” Civ. L.R. 7-5(a). Any “[e]xtracts from depositions, interrogatory answers, requests for

                                  14   admission and other evidentiary matters must be appropriately authenticated by an affidavit or

                                  15   declaration.” Id.

                                  16          B.    Federal Rule of Civil Procedure 59(e)
                                  17          A court can, pursuant to Federal Rule of Civil Procedure 59(e), alter or amend a judgment

                                  18   upon a showing of one of four grounds: “(1) the motion is necessary to correct manifest errors of

                                  19   law or fact; (2) the moving party presents newly discovered or previously unavailable evidence;

                                  20   (3) the motion is necessary to prevent manifest injustice; or (4) there is an intervening change in

                                  21   controlling law.” Turner v. Burlington N. Santa Fe R.R., 338 F.3d 1058, 1063 (9th Cir. 2003)

                                  22   (internal quotations and citation omitted). A motion brought under Rule 59 is not an opportunity

                                  23   for a party to re-litigate the claims that were before the Court prior to judgment, but is instead an

                                  24   “extraordinary remedy, to be used sparingly in the interests of finality and conservation of judicial

                                  25   resources.” Kona Enterps., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000) (internal

                                  26   quotation and citation omitted) (“A Rule 59(e) motion may not be used to raise arguments or

                                  27   present evidence for the first time when they could reasonably have been raised earlier in the

                                  28   litigation,” and should not be granted “absent highly unusual circumstances.”).
                                                                                          2
                                       III.     DISCUSSION
                                   1
                                                A.   Appellant’s Motion to Strike (ECF 39)
                                   2
                                                Appellant moves to strike Appellees’ opposition brief pursuant to Civil Local Rule 7-5(a)
                                   3
                                       on the grounds that “factual contentions made in support of Appellee’s unverified opposition . . .
                                   4
                                       have [not] been supported by an affidavit or declaration.” MTS at 1, ECF 39. However,
                                   5
                                       Appellant fails to identify even a single “factual contention” that would require such support. See
                                   6
                                       id. Appellant’s additional arguments—e.g., alleged violation of the U.S. Constitution’s
                                   7
                                       prohibition against cruel and unusual punishment—are not properly contained within Appellant’s
                                   8
                                       Motion to Strike and necessarily fail, the lack of merit aside. Accordingly, Appellant’s Motion to
                                   9
                                       Strike at ECF 39 is DENIED.
                                  10
                                                B.   Appellant’s Motion for Reconsideration (ECF 33)
                                  11
                                                Appellant argues (1) that the Court violated Appellant’s due process rights by not holding
                                  12
Northern District of California




                                       a hearing on Appellant’s appeal of the Bankruptcy Court’s Discharge Order; and (2) that
 United States District Court




                                  13
                                       Appellant’s appeal of orders other than the Discharge Order was in fact timely, contrary to the
                                  14
                                       Court’s finding in the Discharge Order. See MRF at 2, 5–7, 9–13, ECF 33; see also Discharge
                                  15
                                       Order at 3, ECF 32. Appellant also argues that he is entitled to a grand jury proceeding, see id. at
                                  16
                                       2–4, 9, 13, and alleges violation of the Eighth Amendment to the U.S. Constitution, see id. at 4,
                                  17
                                       13–19.
                                  18
                                                Appellees counter that “Appellant has failed to meet the legal standard to demonstrate that
                                  19
                                       reconsideration [] is warranted.” See Opp to MFR at 3, ECF 37. The Court agrees with
                                  20
                                       Appellees. Appellant has identified no “newly discovered or previously unavailable evidence” or
                                  21
                                       “intervening change in controlling law” that would provide a basis for the Court to reconsider its
                                  22
                                       order affirming the Bankruptcy Court’s Discharge Order. See Turner, 338 F.3d at 1063. Nor has
                                  23
                                       Appellant demonstrated that reconsideration is necessary “to correct manifest errors of law or
                                  24
                                       fact” or “to prevent manifest injustice.” See id.
                                  25
                                                First, Appellant has not shown how the Court’s decision under Civil Local Rule 7-1(b) to
                                  26
                                       take Appellant’s appeal of the Bankruptcy’s Court Discharge Order under submission without oral
                                  27
                                       argument resulted in “manifest errors of law or fact” or “manifest injustice.” Second, Appellant’s
                                  28
                                                                                           3
                                   1   argument that his other appeals were in fact timely is essentially an unallowable attempt to re-

                                   2   litigate the claims before the Court prior to judgment. See Kona, 229 F.3d at 890. Third, and

                                   3   lastly, the Court finds that Appellant’s additional arguments could have been raised earlier in the

                                   4   litigation, and in any event, do not amount to “highly unusual circumstances” that would warrant

                                   5   reconsideration. See id. In sum, the Court finds that Appellant’s arguments fail to satisfy any of

                                   6   the four factors in Turner, or the “highly unusual circumstances” standard in Kona. Accordingly,

                                   7   Appellant’s Motion for Reconsideration at ECF 33 is DENIED.

                                   8   IV.    CONCLUSION
                                   9          For the foregoing reasons, Appellant’s Motion to Strike at ECF 39 is DENIED; and

                                  10   Appellant’s Motion for Reconsideration at ECF 33 is DENIED.

                                  11

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: November 16, 2018

                                  15                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  16                                                   United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
